ICJ_140_ICERD_GEO_RUS_2011-04-01_JUD_01_PO_09_FR.txt.                                                                             323




    Opinion individuelle de M. le juge Greenwood

[Traduction]
   Compétence de la Cour — Traitement des questions de compétence au stade
des mesures conservatoires — Incidence sur la marche à suivre par la Cour aux
stades ultérieurs de la procédure — Question soumise à la Cour limitée à l’ar­
ticle 22 de la CIEDR — Respect des prescriptions de l’article 22 de la CIEDR :
une question de fond et non de forme — Notion de différend — Rapport
entre le différend touchant l’interprétation et l’application de la CIEDR et le
différend plus large opposant les Parties — Question de savoir si l’article 22 de
la CIEDR impose une condition préalable devant être remplie avant toute saisine
de la Cour.

   1. J’ai voté en faveur du dispositif de l’arrêt et souscris pour l’essentiel
au raisonnement de la Cour. Dans cette opinion individuelle, je tiens sim-
plement à ajouter quelques observations.
   2. Premièrement, je ne pense pas que l’ordonnance en indication de
mesures conservatoires que la Cour a rendue en 2008 dictait la marche à
suivre en la présente étape de la procédure. Lorsque la Géorgie a demandé
l’indication de mesures conservatoires, la Cour, conformément à une pra-
tique établie de longue date, s’est demandé si « les dispositions invoquées
par le demandeur sembl[aient] prima facie constituer une base sur laquelle
sa compétence pourrait être fondée » (C.I.J. Recueil 2008, p. 377, par. 85).
Si elle a conclu (ibid., p. 388, par. 117) que cette condition était remplie,
la Cour, ainsi qu’elle le rappelle au paragraphe 129 de l’arrêt, n’en a pas
moins précisé que la décision rendue en cette procédure « ne préjuge[ait]
en rien la question de [s]a compétence … pour connaître du fond de l’af-
faire » (ibid., p. 397, par. 148). Les demandes en indication de mesures
conservatoires sont examinées par priorité conformément aux prescrip-
tions de l’article 74 du Règlement, ce qui exclut la possibilité de se livrer
à l’examen de nombreux éléments de preuve ou à l’analyse détaillée de
questions juridiques qui pourront être entrepris dans la suite de la procé-
dure. Le seuil de c­ ompétence que doit faire valoir le demandeur a donc
été placé relati­vement bas, et toute décision rendue par la Cour au stade
des mesures conservatoires — quant aux faits ou quant au droit — est
nécessai­rement provisoire.
   3. Aussi est‑il arrivé que, au terme d’une analyse détaillée des excep-
tions soulevées, la Cour se déclare incompétente pour connaître d’une
affaire après avoir estimé, au stade des mesures conservatoires de cette
même affaire, qu’il semblait prima facie exister une base sur laquelle sa
compétence pourrait être fondée. Telle est la conclusion à laquelle elle est
parvenue dans la première affaire ayant donné lieu à des mesures conser-
vatoires (Anglo‑Iranian Oil Co. (Royaume‑Uni c. Iran), exception prélimi-
naire, arrêt, C.I.J. Recueil 1952, p. 93, à comparer avec l’ordonnance

                                                                             257

 convention sur la discrimination raciale (op. ind. greenwood) 324

rendue le 5 juillet 1951, C.I.J. Recueil 1951, p. 89) et, plus récemment,
dans l’affaire relative à la Demande en interprétation de l’arrêt du
31 mars 2004 en l’affaire Avena et autres ressortissants mexicains
(Mexique c. Etats‑Unis d’Amérique) (Mexique c. Etats‑Unis d’Amérique)
(arrêt, C.I.J. Recueil 2009, p. 3), où, une fois la cause entendue, elle a
adopté une position différente de celle à laquelle elle avait abouti
prima facie dans l’ordonnance rendue en la même instance le 16 juil-
let 2008 (C.I.J. Recueil 2008, p. 311).
   4. Preuve s’il en est de l’incidence limitée de toute décision rendue au
stade des mesures conservatoires quant à la compétence, un demandeur
qui n’est pas parvenu à convaincre, à ce stade, que les bases de compé-
tence qu’il invoque pourraient, ne serait‑ce que prima facie, fonder la
compétence de la Cour n’est pas pour autant empêché de soutenir, dans
la suite de l’instance, que ces mêmes bases autorisent bel et bien la Cour
à connaître de l’affaire. C’est, par exemple, ce qu’a fait la République
démocratique du Congo en l’affaire des Activités armées sur le territoire
du Congo (nouvelle requête : 2002) (République démocratique du Congo
c. Rwanda) (compétence et recevabilité, arrêt, C.I.J. Recueil 2006, p. 6),
alors même que la Cour avait rejeté son argument selon lequel les bases
invoquées satisfaisaient aux conditions requises en matière d’établisse-
ment de la compétence prima facie (voir Activités armées sur le territoire
du Congo (nouvelle requête : 2002) (République démocratique du Congo
c. Rwanda), mesures conservatoires, ordonnance du 10 juillet 2002,
C.I.J. Recueil 2002, p. 219). Si, dans son arrêt de 2006, la Cour n’a pas
retenu les conclusions de la RDC, elle n’en a pas moins réexaminé des
questions telles que celles de savoir si la réserve du Rwanda à l’article IX
de la convention sur le génocide était contraire à l’objet et au but de la
convention (arrêt, p. 29‑33, par. 56‑70), sans aucunement donner à
entendre qu’elle était tenue par l’analyse qu’elle en avait faite prima facie
(ordonnance, p. 245‑246, par. 69‑72).
   5. Selon moi, le fait que la Cour a considéré en 2008, d’après les élé-
ments de preuve et moyens juridiques limités qui pouvaient alors lui être
soumis, que l’article 22 de la convention internationale sur l’élimination
de toutes les formes de discrimination raciale (ci‑après la « CIEDR »)
pourrait constituer une base de compétence ne devrait avoir aucune inci-
dence sur la réponse apportée, après examen approfondi de tous les élé-
ments de preuve et moyens juridiques qui lui ont été présentés, à la
question de savoir si, en définitive, cette disposition lui confère bien com-
pétence.
   6. Deuxièmement, il importe d’être au clair sur la nature exacte de la
question de compétence en la présente affaire. L’enjeu n’est nullement de
savoir s’il existe une obligation générale faite aux Etats d’entreprendre
des négociations avant de porter une affaire devant la Cour, mais est de
déterminer s’il a été satisfait aux prescriptions spécifiques de l’article 22 de
la CIEDR. En l’affaire de la Frontière terrestre et maritime entre le Came-
roun et le Nigéria (Cameroun c. Nigéria), la Cour a succinctement expli-
cité cette distinction en indiquant que, d’une part :

                                                                            258

 convention sur la discrimination raciale (op. ind. greenwood) 325

    « [i]l n’existe ni dans la Charte, ni ailleurs en droit international, de
    règle générale selon laquelle l’épuisement des négociations diploma-
    tiques serait un préalable à la saisine de la Cour. Un tel préalable
    n’avait pas été incorporé dans le Statut de la Cour permanente
    de Justice internationale, contrairement à ce qu’avait proposé le
    Comité consultatif de juristes en 1920 (Comité consultatif de juristes,
    Procès‑verbaux des séances du Comité (16 juin‑24 juillet 1920) avec
    annexes, p. 679, 725‑726). Il ne figure pas davantage à l’article 36
    du Statut de la présente Cour » (exceptions préliminaires, arrêt,
    C.I.J. Recueil 1998, p. 303, par. 56),
mais que, d’autre part, « [u]n préalable de ce type p[ouvait] être incorporé
et [était] souvent inséré dans les clauses compromissoires figurant dans les
traités » (ibid.). En la présente espèce, la question est précisément de
savoir si l’article 22, seule clause compromissoire invoquée par la Géor-
gie, prévoit une telle condition et, dans l’affirmative, si cette condition
était remplie au moment de l’introduction de la requête.
   7. Il s’agit d’une question de fond, et non de forme. En l’état actuel du
droit international, la compétence de la Cour, ainsi que cette dernière l’a
maintes fois souligné, est subordonnée au consentement des parties et,
lorsque ce consentement est exprimé dans la clause compromissoire d’un
traité, cette compétence ne lui est accordée que dans les limites qui s’y
trouvent précisées (voir, par exemple, Activités armées sur le territoire du
Congo (nouvelle requête : 2002) (République démocratique du Congo
c. Rwanda), mesures conservatoires, ordonnance du 10 juillet 2002, C.I.J.
Recueil 2002, p. 245, par. 71). Aussi les questions de savoir quelles sont
ces limites et si elles s’appliquent à la requête revêtent‑elles une impor-
tance fondamentale.
   8. Troisièmement, il est clair que l’article 22 ne confère à la Cour com-
pétence que pour connaître d’un certain type de différends, à savoir ceux
touchant l’interprétation ou l’application de la CIEDR. Le sens du mot
« différend » a, comme l’indique le paragraphe 30 de l’arrêt, été précisé
dans une longue série de décisions rendues par la Cour et sa devancière :
il doit y avoir « un désaccord sur un point de droit ou de fait, une contra-
diction, une opposition de thèses juridiques ou d’intérêts entre deux per-
sonnes » (Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I.
série A no 2, p. 11), et il doit avoir été « démontr[é] que la réclamation de
l’une des parties se heurte à l’opposition manifeste de l’autre » (Sud‑Ouest
africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), excep-
tions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328). Lorsque, comme
c’est le cas en l’espèce, la clause compromissoire n’autorise la Cour à
connaître que de différends relatifs à l’interprétation ou à l’application
d’une convention donnée, la « réclamation » doit se rapporter à l’interpré-
tation ou à l’application de cette convention.
   9. Le fait qu’existe entre les parties un autre différend, plus large, pou-
vant être jugé plus important par l’une ou par l’autre, ou par l’une et par
l’autre, n’empêche pas que surgisse entre elles un différend touchant l’in-

                                                                          259

 convention sur la discrimination raciale (op. ind. greenwood) 326

terprétation et l’application de la Convention. Le différend relevant de la
Convention peut exister dans le contexte du différend plus large, ou paral-
lèlement à celui‑ci ; toujours est‑il que tous deux peuvent être concomi-
tants, et que l’existence du différend plus large n’interdit pas à la Cour
d’exercer sa compétence à l’égard du différend plus limité relevant de la
Convention (Personnel diplomatique et consulaire des Etats‑Unis à Téhé-
ran (Etats‑Unis d’Amérique c. Iran), arrêt, C.I.J. Recueil 1980, p. 20,
par. 37). L’existence de cet autre différend, plus large, n’est toutefois pas
dénuée d’incidence. Si, dans l’arrêt, la Cour, conformément à sa jurispru-
dence, fixe, aux fins d’établir l’existence d’un différend, un seuil assez bas
(en écartant, par exemple, la nécessité d’une référence expresse aux dispo-
sitions de la Convention, voire à la Convention dans son ensemble), il
n’en reste pas moins que les déclarations invoquées par le demandeur à
l’appui de l’existence d’un différend relevant de la Convention doivent
être suffisamment claires pour permettre à la Partie adverse d’y discerner
l’expression d’un grief à son encontre quant à l’interprétation ou à l’appli-
cation de la Convention. Lorsque ces déclarations sont faites dans le
contexte d’un différend plus large, et, tout particulièrement, lorsqu’elles
portent sur les enjeux que celui‑ci soulève, ce besoin de clarté se fait sentir
avec plus d’acuité encore. Dans un tel cas, il est indispensable que la Par-
tie adverse ait pu saisir que, quelles qu’aient pu être les autres questions
soulevées ou les autres allégations formulées, les déclarations concernées
exprimaient un grief relatif à l’interprétation ou à l’application de la
Convention, même si celle‑ci n’était pas nommément mentionnée 1. A
défaut d’être excessivement rigoureuse, cette condition n’en est pas moins
importante, en particulier dans le contexte d’une disposition telle que l’ar-
ticle 22 de la CIEDR, qui mentionne plus d’un mode de règlement des
différends. On ne saurait attendre d’un Etat qu’il entreprenne de négocier
au sujet d’un différend à propos duquel rien n’a été fait pour l’informer
qu’il pourrait y être partie.
   10. Appliquant le critère qu’elle a formulé aux exemples, versés au dos-
sier, d’échanges entre les Parties, ainsi que de déclarations unilatérales
faites par la Géorgie, mais dont il est raisonnable de penser que la Fédé-
ration de Russie avait connaissance, la Cour conclut que la Géorgie a
formulé de tels griefs entre les 9 et 12 août 2008, et qu’un différend relatif
à la question de savoir si la Fédération de Russie s’acquittait des obliga-
tions qu’elle tenait de la Convention s’est fait jour à cette période, mais
non avant. Je fais mienne cette conclusion. Selon moi, les déclarations
antérieures à cette période étaient telles qu’un observateur qui en aurait

   1 Cela ne veut pas dire, pour autant, qu’un Etat qui voudrait porter devant la Cour

une affaire relevant de la Convention doive au préalable envoyer à l’Etat contre lequel il
entend introduire l’instance une « mise en demeure » formelle ; en revanche, il doit, pour
reprendre les termes du paragraphe 30 de l’arrêt, « s’être référé assez clairement à l’objet du
traité pour que l’Etat contre lequel il formule un grief puisse savoir qu’un différend existe
ou peut exister à cet égard ». Si la Cour, dans son arrêt, précise qu’une référence expresse
à la Convention ôterait tout doute et permettrait d’informer l’autre Etat, elle n’en fait
cependant pas une condition.

                                                                                          260

 convention sur la discrimination raciale (op. ind. greenwood) 327

alors pris connaissance n’aurait pu saisir que la Géorgie y faisait grief à la
Fédération de Russie d’avoir manqué à ses obligations découlant de la
CIEDR, quand bien même telle aurait été l’intention de la Géorgie en les
formulant.
   11. Enfin, je souscris à la conclusion énoncée aux paragraphes 132
à 141 de l’arrêt, selon laquelle la référence, faite à l’article 22, à un diffé-
rend « qui n’aura pas été réglé par voie de négociation ou au moyen des
procédures expressément prévues par la … Convention » impose une
condition préalable à laquelle il doit être satisfait pour que la Cour puisse
se déclarer compétente. Il ne suffit pas qu’un différend n’ait pas été réglé
par voie de négociation ou au moyen des procédures prévues par la
Convention ; il faut qu’il ait été tenté de le régler par ces moyens. Toute
autre lecture de cette disposition rendrait cette clause totalement superfé-
tatoire et, partant, ferait offense à l’un des principes de base de l’interpré-
tation des traités. C’est pourquoi j’adhère à l’idée, exprimée dans l’arrêt,
selon laquelle une tentative, faite de bonne foi, de régler le différend par
voie de négociation ou au moyen des procédures prévues par la Conven-
tion constitue, au regard de l’article 22, une condition préalable à la com-
pétence de la Cour. Telle est du reste la conclusion à laquelle celle‑ci est
parvenue dans la plus récente affaire en laquelle elle a eu à connaître
d’une clause semblable à l’article 22. En l’affaire des Activités armées sur
le territoire du Congo (nouvelle requête : 2002) (République démocratique
du Congo c. Rwanda) (compétence et recevabilité, arrêt, C.I.J. Recueil 2006,
p. 39, par. 87), la Cour a en effet été amenée à examiner l’article 29 de la
convention sur l’élimination de toutes les formes de discrimination à
l’égard des femmes, ainsi libellé :
        « Tout différend entre deux ou plusieurs Etats parties concernant
     l’interprétation ou l’application de la présente convention qui n’est
     pas réglé par voie de négociation est soumis à l’arbitrage, à la
     demande de l’un d’entre eux. Si, dans les six mois qui suivent la date
     de la demande d’arbitrage, les parties ne parviennent pas à se mettre
     d’accord sur l’organisation de l’arbitrage, l’une quelconque d’entre
     elles peut soumettre le différend à la Cour internationale de Justice,
     en déposant une requête conformément au Statut de la Cour. »
Si cette disposition diffère de l’article 22 de la CIEDR en ce qu’elle pré­
voit, comme préalable à sa saisine, que soit tenté un recours à l’arbitrage,
la Cour n’en a pas moins clairement indiqué que la référence à la négocia­
tion, faite dans les mêmes termes qu’à l’article 22, créait une condition à
laquelle il devait être satisfait avant que l’affaire ne pût lui être soumise.
   12. L’existence de cette condition ne donne pas à l’Etat susceptible
d’être mis en cause licence de faire échec, en repoussant les offres de négo-
ciation, ou en refusant d’y répondre, à toute perspective de saisine de la
Cour. Ainsi que celle‑ci a eu l’occasion de le préciser, il ne saurait être
demandé à un Etat de persévérer face à une telle réaction (Questions d’in-
terprétation et d’application de la convention de Montréal de 1971 résultant
de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats‑Unis

                                                                            261

 convention sur la discrimination raciale (op. ind. greenwood) 328

d’Amérique), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 122,
par. 20). Pour la même raison, un Etat qui chercherait à prolonger artifi-
ciellement les négociations tout en refusant de négocier de bonne foi ne
saurait s’abriter derrière la condition prévue à l’article 22 de la CIEDR
pour empêcher la Cour d’exercer sa compétence à son égard.
   13. Pour déterminer s’il a été satisfait à cette condition, il faut une fois
de plus prendre en compte l’existence d’un différend plus large entre les
Parties. Le fait qu’un Etat avance des propositions quant à des négocia-
tions concernant ce différend n’exclut pas qu’il puisse également (voire
dans le même document) proposer d’en tenir sur le différend plus circons-
crit relevant de la Convention. Toutefois, le cas échéant, il doit ressortir
de manière suffisamment claire de ses déclarations que telle est bien son
intention. En faisant de la tentative de régler le différend par voie de
négociation une condition préalable, l’article 22 laisse à l’Etat contre
lequel le grief est formulé le choix d’accepter la proposition de négocier
au sujet de ce différend, plutôt que d’être immédiatement attrait devant la
Cour. Pour que cette alternative en soit réellement une, la proposition de
négocier doit être suffisamment explicite pour pouvoir être comprise
comme telle. Ainsi, lorsque les deux Etats sont, dans le même temps, par-
ties à un différend plus large, il doit être clair qu’il existe une proposition
tendant à négocier au sujet, non pas simplement de ce différend, mais bien
spécifiquement de celui relevant de la Convention. L’Etat demandeur
soutient en l’espèce, et c’est là un aspect essentiel de son argumentation en
ce qui concerne la compétence, que le différend qu’il cherche à porter
devant la Cour peut être dissocié du différend plus large au sujet duquel il
est convenu que celle‑ci n’a pas compétence. Suivant la même logique, la
proposition de négocier au sujet du différend plus restreint doit pouvoir
être distinguée parmi les échanges relatifs au différend plus large. A défaut,
une condition essentielle prévue à l’article 22 n’aura pas été remplie.
   14. En l’espèce, je ne pense pas que la Géorgie ait satisfait à cette
condition. Dès lors qu’elle n’a pas, selon moi, établi l’existence d’un diffé-
rend relevant de l’article 22 avant la période allant du 9 au 12 août 2008,
seules doivent être examinées les déclarations datant de cette période
qu’elle présente comme des propositions de négociation, et je m’associe à
l’analyse qui en est faite dans l’arrêt. Je dois néanmoins ajouter que,
quand bien même j’aurais acquis la certitude qu’un différend touchant
l’interprétation ou l’application de la CIEDR s’était fait jour entre la
Géorgie et la Fédération de Russie avant ces dates, je n’aurais pas jugé
que les déclarations antérieures invoquées par la Géorgie satisfaisaient à
l’obligation de tenter de négocier à propos de ce différend et, partant,
aurais quand même voté en faveur du second point du dispositif.

(Signé) Christopher Greenwood.




                                                                           262

